DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.15/418,388 or its provisional Application No. 62/289,095, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
This Application is a CIP of 15/418,388 filed on 01/27/2017 claiming benefit of 62/289,095 filed on 01/29/2016. However the ‘388 Application fails to provide support for claims, because there is no support for at least the “amount of up to 200 µg” or “from about 1 µg to about 180 µg”. Thus the priority awarded to the claims is 06/07/2018. 

Election/Restrictions
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/05/21.
Applicants traversal is based on the argument that “the Groups identified by the Office pose no additional search or examination burden” (See Election, page 1). 
The arguments is not persuasive because the inventions of Groups I and II or III have acquired a separate status in the art due to their recognized divergent subject matter. In particular, claims of Group I are directed to a dry powder composition while the claims of Group II are directed to a method of treating pulmonary arterial hypertension. Also the claims of Group III are directed to a dry powder inhaler. These different inventions have separate status in the art, encompass different limitations, and belong to different classifications in the art. The restriction is proper and final. 
	Claims 1-10 are under examination of the merits. Claims 11-17 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indianite for reciting “A pharmaceutical dry powder composition comprising a treprostinil dose in an amount of up to 200 µg and one or more pharmaceutically acceptable salt thereof and a pharmaceutically acceptable carrier and/or excipients”. It is not clear if the composition comprises treprostinil and a salt thereof, or if the Applicants meant to recite a composition comprising treprostinil or a pharmaceutically acceptable salt thereof (as is implied by claim 3 and Specification). 
	Claims 6-7 as written include the phrase "one or more… is selected from". Proper Markush language is “selected from the group consisting of A, B, C and D”.          Since the Markush groups are recited without the transition phrase “consisting of”, it is unclear whether the Markush species are limited to those recited in the claims or the Markush species can include those which are not recited in the claims.  Since one of ordinary skill in the art would not be reasonably apprised what the scope of these Markush species is, the claims are rendered indefinite. The examiner suggests rewording the claim to include the proper Markush language. Note: MPEP § 803.02.
	Claim 7 is also indefinite for reciting “leucine or isoleucine, and trehalose”. This is indefinite because it is not clear how the selection of species is encompassed.
Claim 7 recites the limitation "leucine" in the composition of claim 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 recites L-leucine not leucine. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cloutier et al (US 20150164834).

Cloutier et al teach methods for using treprostinil or a pharmaceutically acceptable salt thereof, for the treatment of ischemic lesions, comprising administering an effective amount of treprostinil or a pharmaceutically acceptable salt thereof (See abstract). 
The formulations may be in the form of a powder and may be inhaled (See [0065]-[0066]).  Optionally, one or more pharmaceutically acceptable carriers or excipients may be included in the formulation to be aerosolized (See [0062]). 
The amount of treprostinil, or a pharmaceutically acceptable salt thereof that is required in a medication will depend on a number of factors, such as the compound used, the mode of administration, and the weight and condition of the patient. A daily dose per patient for treatment of ischemic lesions may be in the range 7 µg to 285 µg, per day per kilogram bodyweight. Solid dosage forms such as tablets or capsules, contain, for example, from 0.1 mg (See [0124]). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Phares et al (US 20140275262) in view of Cloutier et al (US 20150164834) and Shaaltiel et al (US 20150024050).

	Phares et al teach polymorphic forms of treprostinil and pharmaceutical formulations comprising the same, methods of making and using the same (See abstract). In a particular embodiment, the agent is crystalline treprostinil monohydrate Form A, Form B or Form C (See [0003]-[0004]).
	Phares et al disclose that the total active ingredients in such formulations comprises from 0.1% to 99.9% by weight of the formulation. Pharmaceutical  formulations comprising treprostinil monohydrate Form A or Form B or Form C, either alone, or in combination with other active ingredient(s) are formulated with common excipients, diluents, or carriers, and formed into tablets, capsules, aerosols, powders, and the like (See [0070]-[0071]).
Solid dosage forms for oral administration include capsules, tablets, pills, powders, and granules. In such solid dosage forms, treprostinil monohydrate is mixed with at least one inert, pharmaceutical carrier such as sodium citrate, or fillers including lactose and glucose, mannitol, binding agents such as carboxymethyl-cellulose and other cellulose derivatives, etc, and mixtures thereof. (See [0074]). 
Phares et al is silent with regard to the dosage of treprostinil. This is known from the prior art as seen from Cloutier et al. Phares et al is also silent with regard to combination of treprostinil with microcrystalline, diketopiperazine and polysorbate 80. However, these are disclosed by Shaaltiel et al.  
Cloutier et al teach methods for using treprostinil or a pharmaceutically acceptable salt thereof, for the treatment of ischemic lesions, comprising administering an effective amount of treprostinil or a pharmaceutically acceptable salt thereof (See abstract). 
The formulations may be in the form of a powder and may be inhaled (See [0065]-[0066]).  Optionally, one or more pharmaceutically acceptable carriers or excipients may be included in the formulation to be aerosolized (See [0062]). 
The amount of treprostinil, or a pharmaceutically acceptable salt thereof that is required in a medication will depend on a number of factors, such as the compound used, the mode of administration, and the weight and condition of the patient. A daily dose per patient for treatment of ischemic lesions may be in the range 7 µg to 285 µg, per day per kilogram bodyweight. Solid dosage forms such as tablets or capsules, contain, for example, from 0.1 mg (See [0124]). 

Shaaltiel et al teach DNase I formulations for pulmonary administration and, more particularly, a dry powder formulation comprising, as an active ingredient, human DNase I and an inert solid carrier (See abstract and [0007]-[0008]).
The carrier may be a crystalline sugar including lactose; and at least one polyalcohol such as mannitol, maltitol, etc, (see [0018]). 
The said DNase I is in association with diketopiperazine, which preferably is fumaryl diketopiperazine (See [0030]-[0031] and [0087]). 

addition ingredients. These can contain a binder such as microcrystalline cellulose; an excipient such as starch or lactose, buffer such as sodium citrate, a surfactant such as polysorbate 80 (See [0242]-[0245]).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Cloutier et al and Shaaltiel et al with that of Phares et al to arrive at the instant invention.
It would have been obvious to do so because Phares et al teach dry powder formulations comprising crystalline treprostinil and at least one inert pharmaceutical carrier such as sodium citrate, lactose, mannitol, etc. Cloutier et al teach a powder comprising an amount of treprostinil, and excipients wherein the daily dose per patient for treatment of ischemic lesions is in the range 7 µg to 285 µg, per day per kilogram bodyweight. Shaaltiel et al teach a dry powder formulation comprising, as an active ingredient, human DNase I and an inert solid carrier including lactose, mannitol, etc. Shaaltiel et al also teach that the said DNase I is in association with fumaryl diketopiperazine and is formulated with addition ingredients including microcrystalline cellulose, lactose, sodium citrate and polysorbate 80. 
All references teach dry powder formulations comprising an active agent and suitable excipients/carriers. Treprostinil is a known active agent suitable for treating disorders such as pulmonary hypertension and is known to be in its crystalline form. It is also known in the art that by incorporating diketopiperazine and microcrystalline for better absorption. Other additives are also well known in the art as shown. 
. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Phares et al (US 20140275262) in view of Cloutier et al (US 20150164834) and Shaaltiel et al (US 20150024050) as applied to claims 1 and 3 and in further view of Grant et al (US 20120014999). 

Teaching of Phares et al, Cloutier et al and Shaaltiel et al are delineated above and incorporated herein. 
The combined references lack a disclosure on the specific surface area of the particles. This is known in the art as shown by Grant et al. 

Grant et al teach diketopiperazine microparticles having a specific surface area of less than about 67 m2/g. The diketopiperazine microparticle can be fumaryl diketopiperazine and can comprise a drug such as insulin (See abstract).
diketopiperazine microparticles having a specific surface area (SSA) of less than about 67 m2/g, or from about 35 m2/g to about 67 m2/g (See [0008]).
Grant et al discloses that fumaryl diketopiperazine (bis-3,6-(N-fumaryl-4-aminobutyl)-2,5-diketo-diketopiperazine; FDKP) is one preferred diketopiperazine for pulmonary applications.  FDKP provides a beneficial microparticle matrix because it has low solubility in acid but is readily soluble at neutral or basic pH. These properties allow FDKP to crystallize and the crystals to self-assemble into microparticles under acidic conditions. The particles dissolve readily under physiological conditions where the pH is neutral (See [0045[-[0046]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Grant et al with the combined teaching of Cloutier et al, Shaaltiel et al and Phares et al to arrive at the instant invention.
It would have been obvious to do so because Phares et al teach dry powder formulations comprising crystalline treprostinil and at least one inert pharmaceutical carrier such as sodium citrate, lactose, mannitol, etc. Cloutier et al teach a powder comprising an amount of treprostinil, and excipients wherein the daily dose per patient for treatment of ischemic lesions is in the range 7 µg to 285 µg, per day per kilogram bodyweight. Shaaltiel et al teach a dry powder formulation comprising, as an active ingredient, human DNase I and an inert solid carrier including lactose, mannitol, etc. Shaaltiel et al also teach that the said DNase I is in association with fumaryl  having a specific surface area of less than about 67 m2/g. Grant et al teach that  microparticles with a specific surface area less than about 67 m2/g exhibit characteristics beneficial to delivery of drugs to the lungs such as improved aerodynamic performance. 
All references teach dry powder formulations comprising an active agent and suitable excipients/carriers. Treprostinil is a known active agent suitable for treating disorders such as pulmonary hypertension and is known to be in its crystalline form. It is also known in the art that by incorporating fumaryl diketopiperazine and microcrystalline for better absorption and improved characteristics of the formulation. Other additives are also well known in the art as shown. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. That is one of ordinary skill in the art is more than motivated to incorporate compounds and characteristics that are well known and disclosed for their advantages in the art to the compositions comprising treprostinil with a reasonable excitation of success. 


Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier et al (US 20150164834) in view of Shaaltiel et al (US 20150024050) and Kinsey et al (WO 2017132601). 

Teaching of Cloutier et al and Shaaltiel et al are delineated above and incorporated herein. 
The combined references lack a disclosure on the specific surface area and the pore sizes of the particles. These are known in the art as shown by Kinsey et al. 

Kinsey et al teach a dry powder inhaler including replaceable cartridges containing a dry powder for delivery through the pulmonary tract and lungs, the inhalable dry powders, including medicament formulations comprising active agents for the treatment of diseases such as, pulmonary hypertension, etc, (See abstract).
Disclosed is a dry powder composition comprising microcrystalline particles of fumaryl diketopiperazine and a drug (See [0013] and [0027]). 
In some embodiments, the active ingredient comprises treprostinil (See [0015]).
Pulmonary delivery of powders include carriers and excipients which safety and efficacy have been proven in commercially available products. An exemplary embodiment is fumaryl diketopiperazine, also known as FDKP. DKP crystalline microparticles with a specific surface area (SSA) of between about 35 and about 67 m2/g exhibit characteristics beneficial to delivery of drugs to the lungs such as improved aerodynamic performance and improved drug adsorption (See [0081]).
microcrystalline particles can be substantially hollow spherical and substantially solid particles comprising crystallites of the diketopiperazine depending on the drug and/or drug content provided and other factors in the process of making the powders. The said microcrystalline particles comprise particles that are relatively porous, having average pore size ranging from about 23 nm to about 30 nm (See [0095]).
In one embodiment, the treprostinil composition can be used in the prevention and treatment of pulmonary hypertension by self-administering an effective dose comprising about 1 mg to 15 mg of a dry powder composition comprising microcrystalline particles of fumaryl diketopiperazine and treprostinil in a single inhalation (See [00108]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Kinsey et al with the combined teaching of Cloutier et al and Shaaltiel et al to arrive at the instant invention.
It would have been obvious to do so because Cloutier et al teach a powder comprising an amount of treprostinil, and excipients wherein the daily dose per patient for treatment of ischemic lesions is in the range 7 µg to 285 µg, per day per kilogram bodyweight. Shaaltiel et al teach a dry powder formulation comprising, as an active  having a specific surface area of less than about 67 m2/g with pore sizes of from 23-30nm. 
All references teach dry powder formulations comprising an active agent and suitable excipients/carriers. Treprostinil is a known active agent suitable for treating disorders such as pulmonary hypertension and is known to be in its crystalline form. It is also known in the art that by incorporating fumaryl diketopiperazine and microcrystalline for better absorption and improved characteristics of the formulation. Other additives are also well known in the art as shown. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. That is one of ordinary skill in the art is more than motivated to incorporate compounds and characteristics that are well known and disclosed for their advantages in the art to the compositions comprising treprostinil with a reasonable excitation of success. 

Claims 1-10 are rejected. Claims 11-17 are withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                     /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616